                                                  1   Alex L. Fugazzi, Esq.
                                                      Nevada Bar No. 9022
                                                  2   Wayne Klomp, Esq.
                                                  3   Nevada Bar No. 10109
                                                      SNELL & WILMER L.L.P.
                                                  4   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  5   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  6   Email: afugazzi@swlaw.com
                                                  7          wklomp@swlaw.com

                                                  8   Attorneys for US Bank National Association and
                                                      Wells Fargo Bank, N.A.
                                                  9

                                                 10                             UNITED STATES DISTRICT COURT
                                                 11                                       DISTRICT OF NEVADA
                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   US BANK NATIONAL ASSOCIATION, AS
                  Reno, Nevada 89501




                                                      TRUSTEE, SUCCESSOR IN INTEREST TO                Case No. 2:17-cv-00143-MMD-VCF
                     LAW OFFICES

                      775-785-5440




                                                 14   WACHOVIA BANK, NATIONAL
                          L.L.P.




                                                      ASSOCIATION AS TRUSTEE FOR WELLS                 PROPOSED ORDER REGARDING
                                                 15   FARGO ASSET SECURITIES                           CROSS MOTIONS FOR SUMMARY
                                                      CORPORATION, MORTGAGE PASS-                      JUDGMENT
                                                 16   THROUGH CERTIFICATES, SERIES 2005-
                                                      AR2 AT 4801 FREDERICA STREET,
                                                 17   OWENSBORO, KY 42301, a national
                                                      association; WELLS FARGO BANK, N.A., a
                                                 18   national association;
                                                 19                         Plaintiffs,
                                                 20   vs.
                                                 21   VILLA VECCHIO CT. TRUST, a Nevada
                                                      trust; ABSOLUTE COLLECTION
                                                 22   SERVICES, LLC, a Nevada limited-liability
                                                      company; THE FOOTHILLS AT
                                                 23   SOUTHERN HIGHLANDS
                                                      HOMEOWNERS ASSOCIATION, a Nevada
                                                 24   non-profit corporation;
                                                 25                         Defendants.
                                                 26
                                                             AND ALL RELATED CASES
                                                 27

                                                 28
                                                  1           This action involves a dispute regarding superior interests in the real property known as
                                                  2   5147 Villa Vecchio Ct., Las Vegas, Nevada 89141, APN 176-36-514-048 (the “Property”). The
                                                  3   litigants each filed affirmative claims for quiet title seeking to declare their interest in the Property
                                                  4   superior to the other litigants’ claims.
                                                  5           On July 31, 2019, Plaintiffs and Counter-Defendants US Bank National Association, as
                                                  6   Trustee, Successor in Interest to Wachovia Bank, National Association as Trustee for Wells Fargo
                                                  7   Asset Securities Corporation, Mortgage Pass-Through Certificates, Series 2005-AR2 at 4801
                                                  8   Frederica Street, Owensboro, KY 42301 (“US Bank”) and Wells Fargo Bank, N.A. (“Wells Fargo,”
                                                  9   and with US Bank, “Plaintiffs”) filed their Motion for Summary Judgment (ECF No. 65). On the
                                                 10   same date, Defendant and Counter-Claimant Villa Vecchio Ct. Trust (“Villa Vecchio” or
                                                 11   “Defendant”) filed its Motion for Summary Judgment (ECF No. 64). The cross motions for
                                                 12   summary judgment came before this court for oral argument on February 14, 2020. Having
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   considered the pleadings and papers on file and heard the oral argument of counsel, the Court issued
                  Reno, Nevada 89501
                     LAW OFFICES


                      775-785-5440




                                                 14   its findings of fact and conclusions of law on the record at the motion hearing as also indicated in
                          L.L.P.




                                                 15   the Minute Order dated February 19, 2020 (ECF No. 72).
                                                 16           And as more fully set forth in the transcript of the motion hearing, which is incorporated as
                                                 17   though set forth herein, the Court takes judicial notice of the publicly available documents attached
                                                 18   as exhibits to Plaintiffs’ Motion for Summary Judgment. Disabled Rights Action Comm. V. Las
                                                 19   Vegas Events, Inc., 375 F.3d 861, 866 & n.1 (9th Cir. 2004).
                                                 20           After reciting findings on the record, which are also incorporated herein, the Court held that
                                                 21   US Bank’s Deed of Trust survived the homeowners’ association foreclosure sale of the Property
                                                 22   and remains a valid property interest encumbering the Property because the super-priority lien
                                                 23   portion of the HOA’s lien was satisfied prior to the foreclosure sale. Based upon that holding, the
                                                 24   Court rules as follows:
                                                 25           IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment (ECF No. 64)
                                                 26   is denied, and judgment is entered against Defendant Villa Vecchio on its Counterclaims (ECF No.
                                                 27   52).
                                                 28

                                                                                                       -2-
                                                  1          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Summary Judgment (ECF No. 65)
                                                  2   is granted, and the Court holds that the Deed of Trust survived the association foreclosure sale
                                                  3   because the super-priority lien was satisfied by the borrower prior to the HOA’s foreclosure sale.
                                                  4          IT IS FURTHER ORDERED that Plaintiffs’ remaining claims as set forth in its Complaint
                                                  5   (ECF No. 1) are dismissed as moot.
                                                  6          IT IS FURTHER ORDERED that, there being no further claims as against any remaining
                                                  7   party, the Clerk of the Court shall enter Judgment in favor of Plaintiffs and close the case.
                                                  8

                                                  9          IT IS SO ORDERED.
                                                 10

                                                 11                                                  UNITED STATES DISTRICT JUDGE
                                                 12
                                                                                                     DATED: February 24, 2020
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18   Respectfully submitted by:

                                                 19    /s/ Wayne Klomp
                                                      Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                 20
                                                      Wayne Klomp, Esq. (NV Bar No. 10109)
                                                 21   SNELL & WILMER L.L.P.
                                                      50 W. Liberty Street, Suite 510
                                                 22   Reno, Nevada 89501-1961
                                                      Attorneys for US Bank and Wells Fargo
                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -3-
                                                  1                                    CERTIFICATE OF SERVICE
                                                  2          I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court
                                                  3   for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants
                                                  4   in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                  5
                                                             DATED: February 24, 2020.
                                                  6

                                                  7                                                 /s/ Lara J. Taylor
                                                                                                    An Employee of Snell & Wilmer L.L.P.
                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -4-
